Case 2:18-cv-12314-SDW-ESK Document 104 Filed 11/16/20 Page 1 of 1 PageID: 701




       November 16, 2020

       VIA ECF ONLY
       The Honorable Edward S. Kiel, U.S.M.J.
       Martin Luther King Building & U.S. Courthouse
       50 Walnut Street
       Newark, New Jersey 07102

       RE:    Praetorian Insurance Company, a/s/o Raymond Samoroo v. Air Vent, Inc.
              U.S.D.C. of New Jersey, No. 18-cv-12314
              WCM #122.11228

       Dear Judge Kiel:

       I write in response to the letter from counsel for Powermax Electrical Co., Ltd.
       (“Powermax”) dated November 13, 2020. I represent Air Vent, Inc. in the matter and issued
       jurisdictional discovery to Powermax regarding the sale of its products in the United States,
       and, more specifically, within New Jersey.

       The nineteen requests for production of documents seek, inter alia, the following: (1)
       contracts between Powermax and the companies Powermax works with to sell products in
       the United States; (2) sales records; (3) marketing and advertising; (4) bills of lading and
       shipping documents; (5) customer complaints; (6) customer service records, including
       customer service lines, websites and emails; (7) product recalls; (8) warnings, manuals and
       packaging; (9) product returns; and (10) warranty claims. The twenty-seven subparts focus
       specifically on companies with whom we believe Powermax has relationships. Many of
       the twenty-seven entities listed received products shipped from the Powermax facility in
       China to the Port in Newark, New Jersey. Since we do not currently know how the contracts
       with these various companies are structured, we are unable to state whether Powermax also
       ships products from its facility in China to other ports throughout the United States with
       the intent to sell the products in New Jersey. Therefore, the requests are drafted in a way
       that requests “throughout the United States, including New Jersey.” The forty-three
       Requests for Admission target the shipments from Powermax in China to the Port in
       Newark, New Jersey.

       Although we are not opposed to an extension of time for Powermax to respond to the
       requests, we do not wish to further delay the case.

       Respectfully,

       /s/ Jennifer L. Seme
       Jennifer L. Seme, Esq.
       cc.    All Counsel of Record (via e-mail only)
